AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

information between August 1, 2014 and Present Date,
associated with the Instagram user IDs “machefner_ege” -
ID # 33734195 and “mahefner13” — ID # 41988349, more
fully described in Attachment A

Case No. aOm IA

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
CJ contraband, fruits of crime, or other items illegally possessed;
XX] property designed for use, intended for use, or used in committing a crime;
LI a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:

Title 18 United States Code, Sections 922(a)(6), felon in possession of a firearm in violation of Title 18 U.S.C. 922(g)(1),
conspiracy to possess with the intent to distribute and distributing a controlled substance in violation of Title 21
US.C. 841(a)(1) and 846, and money laundering in violation of Title 18 U.S.C. 1956.

The application is based on these facts: See attached affidavit.

[] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

CH=

a

Applicant’s signature

Frank Rutter, SA

Printed Name and Title
oon and signed in my presence: Al S
Date: now" 5, 2029 ‘ Zz ALLL

L- - Judge’s signature QO
/{-1/0P MN
City and State: MilwapkegcWisonsin.09812-WEC Filed 02/20/20William. Gallahan _pocument U-S.Masistrate Judge
it

Printed Name and Title

 
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent Frank Rutter, being first duly sworn, hereby depose and state as
follows:

INTRODUCTION AND AGENT BACKGROUND

 

1. I make this affidavit in support of an application for a search warrant for
information associated with two Facebook user IDs that are stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
company headquartered in Menlo Park, California 94025. The information to be
searched is described in the following paragraphs and in Attachment A and consists of
the Instagram accounts associated with the below described Facebook accounts. This
affidavit is made in support of an application for a search warrant under 18 U.S.C. §§
2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Facebook to disclose to the
government records and other information in its possession, pertaining to the
subscribers or customers associated with the user IDs.

2. Iam employed with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been since 2015. As an ATF Agent, I have conducted
numerous investigations involving violations of federal and state laws including
violations of 18 U.S.C. § 922(a)(6), commonly referred to as “lying and buying” as well
as investigations related to the unlawful use/ possession of firearms and firearms
trafficking; investigations involving violations of 21 U.S.C. § 841(a)(1) and 846

(conspiracy to possess with the intent to distribute and distributing a controlled

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 2 of27 Document 1
 

substance); and investigations involving violations of 18 U.S.C. § 1956 (money
laundering). I have had a variety of formal, informal, and on the job training in the
investigation of illegal firearms possession and firearms trafficking; I have participated
in the execution of search warrants in which firearms, ammunition and controlled
substances were seized; and I am familiar with the street name(s) of firearms, controlled
substances and respective related topics, and have knowledge of the use of money
laundering to conceal ill-gotten money.

3. During the course of my career, I have conducted criminal investigations
involving the use of social media. Additionally, I have received training and instruction
regarding the use of social media sites by criminal elements. I have conducted previous
criminal investigations in which internet research that I conducted yielded the use of
social media by suspects. Specifically, | know from my training and experience that
alleged suspects of criminal activity, who have accounts on social media websites, will
often communicate their criminal intentions or past activity via “instant message” or
“in-box message” on a given social media website. The “instant message” / “in-box
message” is a private communication from one user to another. Furthermore, I know
through experience that many social media users often use social media websites as
their primary means to communicate with others. Additionally, I know from training
and experience that suspects who use social media websites sometimes post
photographs of themselves possessing incriminating items, such as narcotics,

unexplained large amounts of cash, and firearms. Also, suspects in criminal

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 3of27 Document 1
 

investigations have been known to post statements and/or lyrics on social websites
referencing their own criminal activity.

4, Additionally, I have conducted and participated in investigations in
which information obtained from ATF’s National Integrated Ballistics Information
Network (NIBIN) program has aided investigative efforts. The NIBIN program
automates ballistics evaluations and provides actionable investigative leads in a timely
manner. To use NIBIN, firearms examiners or technicians enter cartridge casing
evidence into the Integrated Ballistic Identification System. These images are correlated
against the database. Law enforcement can search against evidence from their
jurisdiction, neighboring ones, and others across the country. NIBIN is the only
interstate automated ballistic imaging network in operation in the United States and is
available to most major population centers in the United States.

5. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses.
This affidavit is intended to show merely that there is sufficient probable cause for the
requested warrants and does not set forth all of my knowledge about this matter.

6. Based on my training, experience, and the facts as set forth in this
affidavit, there is probable cause to believe that Adrien Kelley (1990) and Davonte R.
Underwood (1989) in violation of Title 18 U.S.C. 922 (g)(1) (Felon in Possession of a
Firearm); crimes in violations of 21 U.S.C. §§ 841(a)(1) and 846 (conspiracy to possess

with the intent to distribute and distributing a controlled substance); and crimes in

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 4of27 Document 1
 

violation of 18 U.S.C. 1956 (money laundering). There is also probable cause to search
the information described in Attachment A for evidence of these crimes, as described in
Attachment B. There is also probable cause to believe that the information sought will
assist law enforcement in identifying both Kelley’s and Underwood’s co-conspirators,
those who act as “straw purchasers” for either of them, their other sources of firearms
and controlled substances, and the manner in which others may be working with either
one of them to launder the money obtained from illegal activity.
PROBABLE CAUSE

Recovery of Glock model 19 pistol bearing serial number BLHG434

7. On October 4, 2019, MPD observed a 2019 Blue Jeep Compass (IL tag FP97376)
with excessive window tint obstructing a driveway near the 5700 block of W. Silver Spring
Drive in Milwaukee. Officers attempted to conduct a traffic stop and the vehicle fled. Officers
pursued the vehicle until it crashed into a tree near 4988 N. 60th Street. Two (2) subjects fled
who were subsequently arrested and identified as Underwood (driver) and Layne (passenger). A
search of the vehicle resulted in the recovery of a number of evidentiary items including, but not
limited to, a Glock model 19 pistol bearing serial number BLHG434 (front driver floorboard
area), suspected illegal prescription pills, suspected marijuana, cellular devices and
approximately $3,462.00 in United States currency.

8. The firearm subsequently underwent forensic examination and a fingerprint for
Underwood was found on the firearm’s magazine. Underwood was charged with being a felon
in possession of this firearm, felony fleeing and Second Degree Recklessly Endangering Safety.

The case is still pending in Wisconsin state court (Milwaukee County Case 2019CF004479).

4

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 5of27 Document 1
 

9. Affiant reviewed ATF eTrace information for the above referenced Glock pistol
bearing serial number BLHG434. Affiant learned this firearm was purchased approximately
thirteen (13) days prior on September 21, 2019 at Wisconsin Firearms Training Center (FFL: 3-
39-07283) located at 12730 W. Burleigh Road in Brookfield, Wisconsin. The firearm was
purchased by Adrien L. Kelley (1990). During this purchase, Kelley was required to complete
various documents including ATF Form 4473 which is a firearm purchase record required by
federal law to be completed when a Federal Firearm Licensee (FFL) transfers a firearm to
anyone who does not possess an FFL. ATF Form 4473 documents specifically which firearm/s
were sold and to whom they were transferred. Kelley answered “yes” to question 11(a) which
stated:

“Are you the actual transferee/buyer of the firearm(s) listed on this form?
Warning: You are not the actual transferee/buyer if you are acquiring the
firearm(s) on behalf of another person. If you are not the actual transferee/buyer,
the licensee cannot transfer the firearm(s) to you.”

10. Your affiant knows, from his training and experience that individuals who cannot
legally purchase firearms because of previous felony conviction/s will often recruit “straw
purchasers” to illegally obtain firearm/s on their behalf. These “straw purchases” are often
completed with the intent to conceal the true identity of the intended recipient of the firearm.
These types of transactions are commonly conducted for financial gain of the “straw purchaser”
or as the result of a relationship (familial/romantic/platonic) between the previously convicted
felon and the original purchaser. When a firearm is recovered by law enforcement, the firearm
information is generally submitted for tracing information. This tracing information can help to
identify the origin of the firearm. A common indicator of firearm straw purchasing can be

relative short timespans between the purchase of a firearm and its ultimate recovery by law

5

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 6of27 Document 1
 

enforcement during a crime. Under these circumstances, the short “time to crime” was an
investigative lead into the firearm purchasing habits of Kelley. The investigation has revealed to
date that Kelley has had a long-term relationship with Underwood, has a child with him; and (as
further described below) has been connected to numerous illegally obtained firearms recovered
from Underwood.

Recovery of Sig Sauer 9mm pistol bearing serial number 24B094793

11. Your affiant, as part of this investigation learned another firearm had been
recovered from Underwood in 2014 that linked to Kelley. Your affiant reviewed ATF eTrace
information and West Allis (WI) Police Department reports regarding the recovery of a firearm
from Underwood on September 4, 2014 in West Allis (Case 14-007844).

12. On September 4, 2014, West Allis Police Department recovered a Sig Sauer 9mm
pistol bearing serial number 24B094793 during a traffic stop. The firearm was recovered from a
backpack Underwood was carrying when he was observed entering the vehicle after leaving
“The Big Picture Barbershop,” a business located in Milwaukee, Wisconsin. Also recovered
from Underwood’s backpack was approximately eight hundred fifty five dollars in United States
currency and approximately seventy four (74) grams of a green leafy substance that subsequently
tested positive for THC. The firearm was listed as stolen with Wauwatosa Police Department
case 13-002024). The possessor, Underwood, was arrested, charged and convicted for being a
felon in possession of a firearm (Milwaukee County Case 2014CF004021). Significantly, Kelley
was the driver of the vehicle. During an interview with law enforcement, Kelley stated she had
purchased the firearm secondhand and provided it to Underwood. Kelley explained she was

unaware Underwood was a previously convicted felon and prohibited from possessing firearms.

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 7 of 27 Document 1
 

It should be noted Kelley stated she was in a relationship with Underwood and pregnant with
Underwood’s child.

Recovery of .40 caliber Smith & Wesson SD40VE pistol bearing serial number
FWR8389.

13. Your affiant also reviewed MPD reports (Case 16-101-0095) related to an arrest

of Underwood that occurred on April 10, 2016.

14. On April 10, 2016, MPD arrested Underwood pursuant to an active arrest warrant
for violation of parole related to the aforementioned 2014 felon in possession of a firearm
conviction. Officers observed Underwood exit a red in color, Volkswagen sedan bearing New
York license plate GYR-3001 which was parked in front of 6722 W. Lisbon Avenue in
Milwaukee, Wisconsin. Underwood was arrested after a brief foot pursuit. Recovered during
the search incident to arrest was a car key (red Volkswagen), a cellular device and approximately
three thousand three hundred and twenty five dollars ($3,325.00) in United States currency.
Recovered from the vehicle was a .40 caliber Smith & Wesson SD40VE pistol bearing serial
number FWR8389. The firearm had an extended magazine with twenty two (22) rounds of
unfired ammunition. Also recovered from the vehicle, among other items, were three (3) cellular
phones and approximately twenty eight and fifty five hundredths (28.55) grams of a green leafy
substance which subsequently tested positive for THC. During a subsequent interview with law
enforcement, Underwood explained he had had been in the red Volkswagen sedan, but was
unaware of any firearms or marijuana inside the vehicle. Underwood explained the recovered
United States currency was the sum of birthday gifts his son had received the night prior.
Underwood stated he was unsure if the firearm located in the vehicle belonged to Kelley.

Underwood explained Kelley had rented the red Volkswagen.
7

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 8 of 27 Document 1
 

15. On the same date, MPD officers made contact with 6722 W. Lisbon Ave., Unit 1,
in Milwaukee, Wisconsin. Officers did this after finding a key recovered in the aforementioned
red Volkswagen sedan unlocked the door to Unit 1 rather than Underwood’s listed address (Unit
2) with Wisconsin Probation and Parole. Officers were met by Kelley. A search of the residence
resulted in the recovery of .40 caliber ammunition, .25 caliber ammunition, indicia documents
for Underwood and a green leafy substance which later tested positive for THC. During an
interview with law enforcement, Kelley stated the recovered firearm (SN: FWR8389) with the
extended magazine belonged to her. Kelley stated she had purchased the firearm approximately
one and a half (1.5) years prior and kept the firearm in her vehicle because she knew Underwood
was a felon and could not possess firearms. Kelley explained she did not know to whom the
marijuana belonged and that Underwood did not drive the vehicle.

16. It should be noted the Smith & Wesson firearm bearing serial number FWR8389
had been originally purchased two hundred and twenty (220) days prior on September 3, 2015 by
Antwan Townes (1988) from Mills Fleet Farm (FFL: 3-39-15155) located at N96 W18200
County Line Road in Germantown, Wisconsin.

17. Your affiant has learned that Antwan Townes works at the “Big Picture Barber
Shop” which is the barbershop Underwood was seen leaving on September 4, 2014.!

Recovery of Schryver S-15 pistol bearing serial number 800180,
Magnum Research Desert Eagle bearing serial number SB100588 and Kahr CW9
pistol bearing serial number E10547 on January 1, 2019.

 

} Common practices for money laundering of firearm and drug proceeds include businesses that are cash
intensive and can easily explain a disproportionate amount of its income through large cash deposits, such as
barbershops.

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 9of27 Document 1
 

18. On January 1, 2019, MPD arrested Underwood at 3155 N. 78" Street in
Milwaukee, Wisconsin. Underwood was wanted in regards to an Armed Robbery and First
Degree Reckless Injury investigation. Officers also encountered Kelley inside the residence.
Recovered from the residence were items of evidentiary value including, but not limited to, three
(3) firearms, ammunition, three (3) cellular phones and green leafy substances that tested
positive for THC. It should also be noted multiple empty containers containing green leafy
residue were located and the bathroom toilet bowl contained green leafy residue. During an
interview with law enforcement, Underwood stated he had no knowledge of the recovered
firearms. During an interview with law enforcement, Kelley stated she had two (2) firearms
which belonged to her kept in her closet and one (1) firearm in the basement that belonged to
another family member. Recovered from Kelley’s coat pockets was approximately eleven and
eighty seven hundredths (11.87) grams of marijuana. Kelley stated she has been smoking
marijuana since she was thirteen (13) years old and that she smoked marijuana multiple times
daily. The recovered firearms can be described further as 1) Schryver S-15 pistol bearing serial
number S00180, 2) Magnum Research Desert Eagle bearing serial number SB100588 and 3)
Kahr CW9 pistol bearing serial number EI0547.

Social Media and Instagram Related To Underwood and Kelley

19. Affiant located and reviewed the publicly available portion of a Facebook account
with the vanity name “Mac Hefner Underwood” (Facebook User ID 100010906875202). Affiant
compared photographs from the aforementioned Facebook page (ID 100010906875202) with a
Wisconsin Department of Transportation (DOT) driver’s license image for Underwood dated
January 7, 2019. Affiant found the images appeared consistent and represented the same

individual.

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 10of27 Document 1
 

20. During further review of Underwood’s Facebook account, affiant located multiple
links to YouTube videos that depicted Underwood singing hip-hop style music and frequently
displaying what appears to be large amounts of United States currency. These videos spanned
numerous years and each had Underwood being the main singer and actor. Below are just a few
examples of videos viewed:

a. A video posted November 11, 2019, titled “On the Run Again” showed
Underwood singing about fleeing from the police. Underwood referenced
crashing into a tree and how the police were lucky to apprehend him because he
was driving a “Jeep.” It should be noted these statements appear consistent with
facts related to the arrest of Underwood by MPD on October 4, 2019 when
Underwood fled from MPD and ultimately crashed a Jeep vehicle into a tree (see
paragraphs 7-10 above).

b. Another video published on November 3, 2018 entitled “On the Run” included
Underwood singing that he was riding around with firearms and had spent ten
thousand dollars ($10,000.00) on firearms the previous month.

c. Affiant also located a video Underwood posted directly to his Facebook account
on May 30, 2019. During review of this video, Underwood can be seen
repeatedly handling quantities of a green leafy substance packaged in multiple
knotted plastic bags. The manner in which the substance was packaged appeared
consistent with street level sales. Also during the video, Underwood displayed
what appeared to be large amounts of United States currency in assorted
denominations including small bills. Below are two screenshots from that video.

Affiant knows Underwood has previous felony convictions for illegal possession

10

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 11of27 Document 1
of THC (Milwaukee County Case 2013CF001069) and possession with intent-
THC (Milwaukee County Case 2009CF001345). Additionally, affiant is aware
the aforementioned arrests of Underwood on September 4, 2014, April 10, 2016,
and October 4, 2019 each included the recovery of green leafy substances that

subsequently tested positive for THC and large amounts of United States

currency.

 

22.  Affiant located and reviewed the publicly available portion of an Instagram
account with the username “machefner_ege” (Instagram User ID 33734195). Affiant found

promotions for Underwood’s Instagram page during review of Underwood’s aforementioned

11

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 12 o0f27 Document 1
 

YouTube music videos. I know from my training and experience that an Instagram promotion
allows the person who controls the Instagram page to incentivize people to “follow” them and
increase their brand awareness by having entrants share the promotion with their own networks.

23.  Affiant also compared photographs from the aforementioned Instagram page (ID
33734195) with a Wisconsin Department of Transportation (DOT) driver’s license image for
Underwood dated January 7, 2019. Affiant found the images appeared consistent and
represented the same individual.

24. Affiant also located and reviewed the publicly available portion of an Instagram
account with the username “mahefner13” (Instagram User ID 41988349). The account also had
a display name of “Adrien MamaBadd Kelley.” Affiant compared photographs from the
aforementioned Instagram page (ID 41988349) with a Wisconsin Department of Transportation
(DOT) driver’s license image for Adrien Kelley dated February 16, 2019. Affiant found the
images appeared consistent and represented the same individual.

25. Your affiant is aware through training and experience that those engaged in the
illegal sale and distribution of narcotics and/or firearms need to conceal the proceeds their
illegally obtained money through money laundering. Many of those involved in criminal activity
will communicate with those involved in their criminal activity by the use of Instagram and/or
other forms of social media. .

26. Based upon affiant’s investigation, training and experience, affiant believes
probable cause exists to believe that Underwood, Kelley, and other co-conspirators committed
violations of Title 18, United States Code, Sections 922(a)(6) (lying and buying) and purchased
the aforementioned Glock firearm bearing serial number BLHG434 on September 21, 2019 for

Underwood. Affiant is aware that those who engage is the straw purchase of firearms typically

12

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 13 o0f27 Document 1
 

do so in order to conceal the true identity of the intended recipient of the firearm. This technique
is commonly utilized by previously convicted felons who wish to obtain a firearm but cannot
legally do so as a result of a previous felony conviction or convictions.

27.  Affiant believes additional information relevant to the investigation involving
violations of Title 18, U.S.C. 922(a)(6) (lying and buying), Title 18 U.S.C. 922(g)(1) (Felon in
Possession of a Firearm), Title 21 U.S.C. 841(a)(1) and 846 (conspiracy to possess with the
intent to distribute and distributing a controlled substance) and Title 18 U.S.C. 1956 (money
laundering) is housed within the Instagram accounts of Davonte Underwood and Adrien Kelley
FACEBOOK INFORMATION

28. | Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public. Facebook also operates Instagram accounts that are associated with a Facebook
account.

29. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook
security questions and answers (for password retrieval), physical address (including city, state,
and zip code), telephone numbers, screen names, websites, and other personal identifiers.
Facebook also assigns a user identification number to each account.

30. Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

13

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 14 o0f27 Document 1
 

identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

31. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

32. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible

to anyone who can view the user’s profile.

14

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 15 o0f27 Document 1
 

33. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link
to see the photo or video. For Facebook’s purposes, the photos and videos associated with a
user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

34. | Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on
Facebook, which also stores copies of messages sent by the recipient, as well as other
information. Facebook users can also post comments on the Facebook profiles of other users or
on their own profiles; such comments are typically associated with a specific posting or item on
the profile. In addition, Facebook has a Chat feature that allows users to send and receive instant
messages through Facebook. These chat communications are stored in the chat history for the
account. Facebook also has a Video Calling feature, and although Facebook does not record the
calls themselves, it does keep records of the date of each call.

35. If a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

36. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

15

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 16 of 27 Document 1
 

 

37. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

38. | Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

39. Facebook Notes is a blogging feature available to Facebook users, and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from other
services, such as Xanga, LiveJournal, and Blogger.

40. The Facebook Gifts feature allows users to send virtual “gifts” to their friends that
appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized
message can be attached to each gift. Facebook users can also send each other “pokes,” which
are free and simply result in a notification to the recipient that he or she has been “poked” by the
sender.

41. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

42. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

43. Some Facebook pages are affiliated with groups of users, rather than one

individual user. Membership in the group is monitored and regulated by the administrator or

16

Case 2:20-mj-00812-WEC Filed 02/20/20 Page17of27 Document 1
 

head of the group, who can invite new members and reject or accept requests by users to enter.
Facebook can identify all users who are currently registered to a particular group and can
identify the administrator and/or creator of the group. Facebook uses the term “Group Contact
Info” to describe the contact information for the group’s creator and/or administrator, as well as a
PDF of the current status of the group profile page.

44, Facebook uses the term “Neoprint” to describe an expanded view of a given user
profile. The “Neoprint” for a given user can include the following information from the user’s
profile: profile contact information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’
Facebook user identification numbers; groups and networks of which the user is a member,
including the groups’ Facebook group identification numbers; future and past event postings;
rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications.

45. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

46. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

17

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 18 of 27 Document 1
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications.

47.  Asexplained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Facebook user’s “Neoprint,” IP log, stored electronic communications, and other data retained
by Facebook, can indicate who has used or controlled the Facebook account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, profile contact information, private messaging logs,
status updates, and tagged photos (and the data associated with the foregoing, such as date and
time) may be evidence of who used or controlled the Facebook account at a relevant time.
Further, Facebook account activity can show how and when the account was accessed or used.
For example, as described herein, Facebook logs the Internet Protocol (IP) addresses from which
users access their accounts along with the time and date. By determining the physical location
associated with the logged IP addresses, investigators can understand the chronological and
geographic context of the account access and use relating to the crime under investigation. Such
information allows investigators to understand the geographic and chronological context of
Facebook access, use, and events relating to the crime under investigation. Additionally,

Facebook builds geo-location into some of its services. Geo-location allows, for example, users

18

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 19 of27 Document 1
 

to “tag” their location in posts and Facebook “friends” to locate each other. This geographic and
timeline information may tend to either inculpate or exculpate the Facebook account owner.
Last, Facebook account activity may provide relevant insight into the Facebook account owner’s
state of mind as it relates to the offense under investigation. For example, information on the
Facebook account may indicate the owner’s motive and intent to commit a crime (e.g.,
information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting
account information in an effort to conceal evidence from law enforcement).

48. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

49. I know based on my training and experience that those involved in the illegal sale
of firearms, drug distribution and/or money laundering use Facebook to show cash, vehicles,
clothing, jewelry and other material goods they obtained as a result of their criminal conduct. I
also know that such criminals will use Facebook to describe their illegal activity to their friends
so as to gain status and recognition.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

50. I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

19

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 20 of 27 Document 1
 

CONCLUSION

51. Based on the forgoing, I request that the Court issue the proposed search warrant
and J submit that this Affidavit supports probably cause for a search warrant authorizing the
search of the “machefner_ege” (User ID # 33734195) Instagram account and the “mahefner13”
(User ID # 41988349) Instagram account described in Attachment A for the items of evidence
described in Attachment B.

52. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court of the Eastern District of Wisconsin is a district court of the
United States that has jurisdiction over the offense(s) being investigated, 18 U.S.C. §
2711(3)(A)G).] Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

not required for the service or execution of this warrant.

20

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 21 0f27 Document 1
 

ATTACHMENT A

Property to Be Searched

This warrant applies to information between August 1, 2014 and Present Date, associated
with the Instagram user IDs “machefner_ege” - ID # 33734195 and “mahefner13” — ID #
41988349 that is stored at premises owned, maintained, controlled, or operated by Facebook, a

company headquartered in Menlo Park, California.

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 22 of 27 Document 1
 

ATTACHMENT B

Particular Things to be Seized

L Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession, custody,

or control of Facebook, including any messages, records, files, logs, or information that have

been deleted but are still available to Facebook, or have been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), Facebook is required to disclose the following information to

the government for each user ID listed in Attachment A:

a.

All contact and personal identifying information, including: full name, user
identification number, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities;

All photos and/or videos uploaded by that user ID and all photos and/or videos
uploaded by any user that have that user tagged in them including Exchangeable
Image File (“EXIF”) data and any other metadata associated with those photos
and videos;

All profile information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebook group identification

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 23 of 27 Document 1
 

numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

e. All other records of communications and messages made or received by the user,
including all private messages, chat history, video calling history, and pending

“Friend” requests;

f. All “check ins” and other location information;
g. All IP logs, including all records of the IP addresses that logged into the account;
h. All records of the account’s usage of the “Like” feature, including all Facebook

posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;

All past and present lists of friends created by the account;

k. All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;

m. The types of service utilized by the user;

n. The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

0. All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook

users have been blocked by the account;

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 24 of 27 Document 1
 

p- All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within 14
DAYS of service of this warrant.

i. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 18 U.S.C. 922(g)(1) (Felon in Possession of a Firearm),;
crimes in violations of 21 U.S.C. §§ 841(a)(1) and 846 (conspiracy to possess with the intent to
distribute and distributing a controlled substance); and crimes in violation of 18 U.S.C. 1956
(money laundering) since August 1, 2014 for each user ID identified on Attachment A,
information pertaining to the following matters:

(a) The relevant offense conduct, any preparatory steps taken in furtherance of the
scheme, communications between Davonte Underwood and others related to the
relevant offense conduct;

(b) Information pertaining to the following matters including any messages,
photographs, videos, memes, status updates, comments, and other postings related
to:

Interstate travel;

£

b. Recruitment of straw purchasers;
c. locations of properties, jewelry, and items purchased from illegal activity;
d. Adrien Kelley

e. Antwan Townes

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 25 of 27 Document 1
 

f. Drug stash houses

(c) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(d) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(e) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).

(f) The identity of the person(s) who communicated with the user ID about matters
relating to relevant offense conduct of the crime under investigation, including

records that help reveal their whereabouts.

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 26 of 27 Document 1
 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. | am employed by Facebook, and my official

title is . lam a custodian of records for Facebook. I state

 

that each of the records attached hereto is the original record or a true duplicate of the original
record in the custody of Facebook, and that I am the custodian of the attached records consisting
of (pages/CDs/kilobytes). I further state that:
a. all records attached to this certificate were made at or near the time of the occurrence of
the matter set forth, by, or from information transmitted by, a person with knowledge of those
matters;
b. such records were kept in the ordinary course of a regularly conducted business activity
of Facebook; and
C. such records were made by Facebook as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date Signature

Case 2:20-mj-00812-WEC Filed 02/20/20 Page 27 of 27 Document 1
